Case 1:17-cv-01925-JDB Document 30-2 Filed 10/09/18 Page 1 of 32




                        Exhibit 1
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                2 of1 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                3 of2 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                4 of3 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                5 of4 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                6 of5 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                7 of6 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                8 of7 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                9 of8 32
                                                                      of 31
Case
 Case1:17-cv-07568-PGG-KHP
       1:17-cv-01925-JDB Document
                            Document
                                  30-2112
                                        Filed
                                            Filed
                                               10/09/18
                                                  09/29/18
                                                         Page
                                                           Page
                                                              10 of
                                                                 9 of
                                                                    3231
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                11 10
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                12 11
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                13 12
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                14 13
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                15 14
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                16 15
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                17 16
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                18 17
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                19 18
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                20 19
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                21 20
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                22 21
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                23 22
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                24 23
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                25 24
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                26 25
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                27 26
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                28 27
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                29 28
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                30 29
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                31 30
                                                                   of 32
                                                                      of 31
Case
  Case
     1:17-cv-07568-PGG-KHP
        1:17-cv-01925-JDB Document
                            Document
                                   30-2112Filed
                                             Filed
                                                10/09/18
                                                   09/29/18Page
                                                             Page
                                                                32 31
                                                                   of 32
                                                                      of 31
